                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


 KEVIN KEAY,
 an individual,

                 Plaintiff,
                                                                        Case No. 3:19-cv-01481-YY
         v.
                                                                             OPINION AND ORDER
 JEREMY CURTIS,
 an individual,

                 Defendant.



MOSMAN,J.,

        On October 7, 2019, Magistrate Judge Youlee Yim You issued her Findings and

Recommendation ("F&R") [9], recommending that this case should be dismissed without

prejudice for failure to state a claim for relief. Neither party objected.

                                           DISCUSSION

        The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de nova determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de nova or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

1-OPINION AND ORDER
depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                          CONCLUSION

       Upon review, I agree with Judge You's recommendation and I ADOPT the F&R [9] in

full. I DISMISS the case without prejudice for failure to state a claim for relief.

       IT IS SO ORDERED.

       DATED this _t'ztday of November, 2019.




2-OPINION AND ORDER
